DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,039,412 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This office action is in response to amendment filed on 6/22/22.  Claims 22-42 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-25, 27-32, 34-39, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2019/0230079) in view of Chen et al. (US 2017/0302669).
Regarding claim 22, Chung teaches a system, the system comprising:
an Internet addressable endpoint device (IoT device) [par 53] comprising:
a wireless communication interface (communication module) operable to communicate with a personal communication device of an end-user (user terminal) and to an Internet gateway device (Wi-Fi AP) (Iot device comprises communication module for communicating with a user terminal and Wi-Fi AP) [par 52-54, 64]; and
a processor operably coupled to the wireless communication interface (IoT device comprises processor), wherein the processor is operable to:
register the Internet addressable endpoint device with a remote system (server) via the Internet gateway device using information identifying the end-user and information identifying the Internet addressable endpoint device (IoT device is registered with server via Wi-Fi AP using account information of the user of the terminal) [par 73-74].
	Chung does not explicitly teach determine a pattern of availability of the end-user, and enable the Internet addressable endpoint device to communicate with the personal communication device of the end-user according to the pattern of availability of the end-user.  In an analogous prior art reference, Chen teaches determining a pattern of availability of the end-user (predicted mobility pattern), and enabling an Internet addressable endpoint device (IoT device) to communicate with the personal communication device of the end-user (mobile device) according to the pattern of availability of the end-user (management device predicts a mobility pattern for mobile device and enables an IoT device to communicate with mobile device according to the pattern by identifying mobile device as a potential IoT gateway for IoT device at a time when IoT device is scheduled to transmit data) [par 45-48].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung to allow the processor to determine a pattern of availability of the end-user, and enable the Internet addressable endpoint device to communicate with the personal communication device of the end-user according to the pattern of availability of the end-user, as taught by Chen, in order to determine when a personal communication device of an end-user may be near the IoT device to perform communications.
	Regarding claim 23, Chung teaches the system of claim 22, wherein the communication with the personal communication device of the end-user comprises:
transmitting a signal representative of a wireless access point of a wireless network, wherein the signal comprises information identifying the access point as originating from the Internet addressable endpoint device (when IoT device operates as an AP, it transmits identifier “IoT Device” for identifying itself as an IoT device to establish communication with the user terminal) [paragraphs 60-61; Figure 7A], and
receiving, from a software application (program/application) [paragraphs 25-26, 46] running on the personal communication device of the end-user, information identifying the end-user (account information of the user) and information comprising a set of access parameters (AP information) that enable the personal communication Internet addressable endpoint device of the end user to wirelessly establish communication with the remote system via an Internet gateway device (Wi-Fi AP) at a physical location associated with the end-user (IoT device receives from a program of the user terminal account information of the user of the terminal and AP information that enables the IoT device to wirelessly establish communication with the server via a Wi-Fi AP) [paragraphs 62-63].
Regarding claim 24, Chung teaches the method according to claim 23, wherein the signal representative of the wireless access point comprises an identifier portion (“IoT Device”) [Figure 7A, item 720] comprising a predefined data value known to the software application running on the personal communication device of the end-user.
Regarding claim 25, Chung teaches the method according to claim 24, wherein the predefined data value of the identifier portion comprises a certain sequence of characters that identifies the Internet addressable endpoint device (“IoT Device” is a “sequence of characters”) [Figure 7A, item 720].
Regarding claim 27, Chung teaches the system according to claim 22, wherein the software application running on the personal communication device of the end-user enables reception of the radio frequency signal representative of the wireless access point only when the end-user device is determined to be within a certain physical distance of a physical location associated with the end-user (user terminal only detects IoT device when it operates as an AP when it is within a distance for Wi-Fi communication) [paragraphs 60-61].
Regarding claim 28, Chung teaches the system according to claim 22, wherein the Internet addressable endpoint device is operable to route information between wireless networks (Wi-Fi, Bluetooth, or another network) [par 38, 54].
Claims 29 and 36 recite similar subject matter as claim 22 and are therefore rejected on the same basis.
Claims 30 and 37 recite similar subject matter as claim 23 and are therefore rejected on the same basis.
Claims 31 and 38 recite similar subject matter as claim 24 and are therefore rejected on the same basis.
Claims 32 and 39 recite similar subject matter as claim 25 and are therefore rejected on the same basis.
Claims 34 and 41 recite similar subject matter as claim 27 and are therefore rejected on the same basis.
Claims 35 and 42 recite similar subject matter as claim 28 and are therefore rejected on the same basis.

Claims 26, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2019/0230079) in view of Chen et al. (US 2017/0302669), as applied to claims 22, 29, and 36 above, and further in view of Ma (US 2019/0149530 which claims benefit to provisional application 62/586,841 which contains the relied upon citations).
Regarding claim 26, the combination of Chung and Chen does not explicitly teach wherein the Internet addressable endpoint device, if not yet registered, uses detection of motion of the end-user or RF signals from the device of the end-user to learn a pattern of availability of the end-user that is used to cause setting the Internet addressable endpoint device in the first mode of operation.  In an analogous prior art reference, Ma teaches an Internet addressable endpoint device (IoT device node), if not yet registered, uses detection of motion of the end-user (deployment device being brought near to the IoT device node) or RF signals (RFID or NFC signals) from the device of the end-user (deployment device) to learn a pattern of availability of the end-user that is used to cause setting the Internet addressable endpoint device in the first mode of operation (initial communication link for activation) (IoT device node detects deployment device being brought near to it or NFC to establish an initial communication link for activation or “first mode of operation” [paragraphs 27, 31-32, 44].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the combination of Chung and Chen to allow the Internet addressable endpoint device, if not yet registered, to use detection of motion of the end-user or RF signals from the device of the end-user to learn a pattern of availability of the end-user that is used to cause setting the Internet addressable endpoint device in the first mode of operation, as taught by Ma, in order to initiate the first mode of operation of the Internet addressable endpoint device for activation.
Claims 33 and 40 recite similar subject matter as claim 26 and are therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647